DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16-20 are objected to because of the following informalities:
In claim 16, line 8, “determining using the port descriptor” should be -determining, using the port descriptor,-.
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 4-5 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 4-5 of prior U.S. Patent No. 11,169,949. This is a statutory double patenting rejection.

Claims 1, 4-5 of current application
Claims 1, 4-5 of ‘949 patent
1. A computer program product for facilitating communication within a computing environment, the computer program product comprising: one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media to perform a method comprising:
1. A computer program product for facilitating communication within a computing environment, the computer program product comprising: at least one computer readable storage medium readable by at least one processing circuit and storing instructions for performing a method comprising:
obtaining a port descriptor of a selected port descriptor version, the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection, and
obtaining a port descriptor of a selected port descriptor version, the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection,
the port descriptor of the selected port descriptor version including information relating to a port of the computing environment;
the port descriptor of the selected port descriptor version including information relating to a port of the computing environment and being configured to include technology information indicating whether the port is part of a multiple lane connector packaging;
determining, using the port descriptor, one or more operational attributes of the port; and
determining, using the port descriptor, one or more operational attributes of the port; and
taking an action based on the one or more operational attributes of the port.
taking an action based on the one or more operational attributes of the port.
4. The computer program product of claim 1, wherein the port descriptor is configured to include technology information indicating whether the port is part of a multiple lane connector packaging, and wherein based on the technology information indicating the port is part of the multiple lane connector packaging, the technology information further indicates an operating mode of the port and one or more other ports packaged as part of a multiple lane connector.
4. The computer program product of claim 1, wherein based on the technology information indicating the port is part of the multiple lane connector packaging, the technology information further indicates an operating mode of the port and one or more other ports packaged as part of a multiple lane connector.
5. The computer program product of claim 4, wherein the operating mode is a single logical port in which the port and the one or more other ports operate as the single logical port or the operating mode is individual ports in which the port and the one or more other ports operate as individual ports.
5. The computer program product of claim 4, wherein the operating mode is a single logical port in which the port and the one or more other ports operate as the single logical port or the operating mode is individual ports in which the port and the one or more other ports operate as individual ports.


Please note that each respective claim 1 is included in this analysis because each respective claim 4 depends on the corresponding claim 1. Therefore, each respective claim 4 incorporates the language and limitations of its respective antecedent claim 1 by reference.
Both the current claim 1 and claim 1 of the ‘949 patent disclose a computer program product for facilitating communication within a computing environment, the computer program product comprising: one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media to perform a method comprising: obtaining a port descriptor of a selected port descriptor version, the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection, and the port descriptor of the selected port descriptor version including information relating to a port of the computing environment; determining, using the port descriptor, one or more operational attributes of the port; and taking an action based on the one or more operational attributes of the port.
Claim 1 of the ‘949 patent further discloses the port descriptor being configured to include technology information indicating whether the port is part of a multiple lane connector packaging. The current claim 1 does not disclose this limitation.
However, the current claim 4 does disclose this limitation. In addition to this, both the current claim 4 and claim 4 of the ‘949 patent disclose wherein based on the technology information indicating the port is part of the multiple lane connector packaging, the technology information further indicates an operating mode of the port and one or more other ports packaged as part of a multiple lane connector.
Since the whole of the current claim 4, including its antecedent claim 1, is identical to the whole of claim 4 of the ‘949 patent, including its antecedent claim 1, the current claim 4 stands rejected under 35 U.S.C. 101 as claiming the same invention as claim 4 of the ‘949 patent.
Further, both the current claim 5 and claim 5 of the ‘949 patent, each depending from its respective claim 4, disclose wherein the operating mode is a single logical port in which the port and the one or more other ports operate as the single logical port or the operating mode is individual ports in which the port and the one or more other ports operate as individual ports. Since these claims have identical limitations based on the combination of what is in the claim itself and the antecedent claims, the current claim 5 is also rejected under 35 U.S.C. 101 as claiming the same invention as claim 5 of the ‘949 patent.

Claim 13 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of the ‘949 patent. This is a statutory double patenting rejection.

Claims 11, 13 of current application
Claims 11, 13 of ‘949 patent
11. A computer system for facilitating communication within a computing environment, the computer system comprising: a memory; and a processor coupled to the memory,
11. A computer system for facilitating communication within a computing environment, the computer system comprising: a memory; and a processor coupled to the memory,
wherein the processor is configured to perform: obtaining a port descriptor of a selected port descriptor version, the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection, and
obtaining a port descriptor of a selected port descriptor version, the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection,
the port descriptor of the selected port descriptor version including information relating to a port of the computing environment;
the port descriptor of the selected port descriptor version including information relating to a port of the computing environment and being configured to include technology information indicating whether the port is part of a multiple lane connector packaging;
determining, using the port descriptor, one or more operational attributes of the port; and
determining, using the port descriptor, one or more operational attributes of the port; and
taking an action based on the one or more operational attributes of the port.
taking an action based on the one or more operational attributes of the port.
13. The computer system of claim 11, wherein the port descriptor is configured to include technology information indicating whether the port is part of a multiple lane connector packaging, and

wherein based on the technology information indicating the port is part of the multiple lane connector packaging, the technology information further indicates an operating mode of the port and one or more other ports packaged as part of a multiple lane connector.
13. The computer system of claim 11, wherein based on the technology information indicating the port is part of the multiple lane connector packaging, the technology information further indicates an operating mode of the port and one or more other ports packaged as part of a multiple lane connector.


Please note that each respective claim 11 is included in this analysis because each respective claim 13 depends on the corresponding claim 11. Therefore, each respective claim 13 incorporates the language and limitations of its respective antecedent claim 11 by reference.
Both the current claim 11 and claim 11 of the ‘949 patent disclose a computer system for facilitating communication within a computing environment, the computer system comprising: a memory; and a processor coupled to the memory, wherein the processor is configured to perform: obtaining a port descriptor of a selected port descriptor version, the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection, and the port descriptor of the selected port descriptor version including information relating to a port of the computing environment; determining, using the port descriptor, one or more operational attributes of the port; and taking an action based on the one or more operational attributes of the port.
Claim 11 of the ‘949 patent further discloses the port descriptor being configured to include technology information indicating whether the port is part of a multiple lane connector packaging. The current claim 11 does not disclose this limitation.
However, the current claim 13 discloses the port descriptor being configured to include technology information indicating whether the port is part of a multiple lane connector packaging. Further, both the current claim 13 and claim 13 of the ‘949 patent disclose wherein based on the technology information indicating the port is part of the multiple lane connector packaging, the technology information further indicates an operating mode of the port and one or more other ports packaged as part of a multiple lane connector.
Since the whole of the current claim 13, including its antecedent claim 11, is identical to the whole of claim 13 of the ‘949 patent, including its antecedent claim 11, the current claim 13 stands rejected under 35 U.S.C. 101 as claiming the same invention as claim 13 of the ‘949 patent.

Claim 18 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 18 of the ‘949 patent. This is a statutory double patenting rejection.

Claims 16, 18 of current application
Claims 16, 18 of ‘949 patent
16. A computer-implemented method of facilitating communication within a computing environment, the computer-implemented method comprising: obtaining, by a processor of the computing environment, a port descriptor of a selected port descriptor version, the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection, and
16. A computer-implemented method of facilitating communication within a computing environment, the computer-implemented method comprising: obtaining, by a processor of the computing environment, a port descriptor of a selected port descriptor version, the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection,
the port descriptor of the selected port descriptor version including information relating to a port of the computing environment;
the port descriptor of the selected port descriptor version including information relating to a port of the computing environment and being configured to include technology information indicating whether the port is part of a multiple lane connector packaging;
determining, using the port descriptor, one or more operational attributes of the port; and
determining, by the processor using the port descriptor, one or more operational attributes of the port; and
taking an action based on the one or more operational attributes of the port.
taking an action, by the processor, based on the one or more operational attributes of the port.
18. The computer-implemented method of claim 16, wherein the port descriptor is configured to include technology information indicating whether the port is part of a multiple lane connector packaging, and wherein based on the technology information indicating the port is part of the multiple lane connector packaging, the technology information further indicates an operating mode of the port and one or more other ports packaged as part of a multiple lane connector.
18. The computer-implemented method of claim 16, wherein based on the technology information indicating the port is part of the multiple lane connector packaging, the technology information further indicates an operating mode of the port and one or more other ports packaged as part of a multiple lane connector.


Please note that each respective claim 16 is included in this analysis because each respective claim 18 depends on the corresponding claim 16. Therefore, each respective claim 18 incorporates the language and limitations of its respective antecedent claim 16 by reference.
Both the current claim 16 and claim 16 of the ‘949 patent disclose a computer-implemented method of facilitating communication within a computing environment, the computer-implemented method comprising: obtaining, by a processor of the computing environment, a port descriptor of a selected port descriptor version, the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection, and the port descriptor of the selected port descriptor version including information relating to a port of the computing environment; determining using the port descriptor one or more operational attributes of the port; and taking an action based on the one or more operational attributes of the port.
Claim 16 of the ‘949 patent further discloses the port descriptor being configured to include technology information indicating whether the port is part of a multiple lane connector packaging. The current claim 16 does not disclose this limitation.
However, the current claim 18 discloses the port descriptor being configured to include technology information indicating whether the port is part of a multiple lane connector packaging. Further, both the current claim 18 and claim 18 of the ‘949 patent disclose wherein based on the technology information indicating the port is part of the multiple lane connector packaging, the technology information further indicates an operating mode of the port and one or more other ports packaged as part of a multiple lane connector.
Since the whole of the current claim 18, including its antecedent claim 16, is identical to the whole of claim 18 of the ‘949 patent, including its antecedent claim 16, the current claim 18 stands rejected under 35 U.S.C. 101 as claiming the same invention as claim 18 of the ‘949 patent.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-10 of U.S. Patent No. 11,169,949. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1-3 & 6-10, current application
Claims 1-3 & 6-10, ‘949 patent
1. A computer program product for facilitating communication within a computing environment, the computer program product comprising: one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media to perform a method comprising:
1. A computer program product for facilitating communication within a computing environment, the computer program product comprising: at least one computer readable storage medium readable by at least one processing circuit and storing instructions for performing a method comprising:
obtaining a port descriptor of a selected port descriptor version, the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection, and
obtaining a port descriptor of a selected port descriptor version, the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection,
the port descriptor of the selected port descriptor version including information relating to a port of the computing environment;
the port descriptor of the selected port descriptor version including information relating to a port of the computing environment and being configured to include technology information indicating whether the port is part of a multiple lane connector packaging;
determining, using the port descriptor, one or more operational attributes of the port; and
determining, using the port descriptor, one or more operational attributes of the port; and
taking an action based on the one or more operational attributes of the port.
taking an action based on the one or more operational attributes of the port.
2. The computer program product of claim 1, wherein the port descriptor of the selected port descriptor version includes technology information based on the port being of a selected technology class.
2. The computer program product of claim 1, wherein the port descriptor of the selected port descriptor version includes the technology information based on the port being of a selected technology class.
3. The computer program product of claim 2, wherein the selected technology class is laser fibre optic technology.
3. The computer program product of claim 2, wherein the selected technology class is laser fibre optic technology.
6. The computer program product of claim 1, wherein the port descriptor of the selected port descriptor version is configured to include a port speed specifying a speed at which port technology of the port is capable of operating.
6. The computer program product of claim 1, wherein the port descriptor of the selected port descriptor version is further configured to include a port speed specifying a speed at which port technology of the port is capable of operating.
7. The computer program product of claim 6, wherein the port descriptor of the selected port descriptor version is further configured to include at least one of a port speed units indicator and a port speed scaling factor.
7. The computer program product of claim 6, wherein the port descriptor of the selected port descriptor version is further configured to include at least one of a port speed units indicator and a port speed scaling factor.
8. The computer program product of claim 1, wherein the port descriptor of the selected port descriptor version is configured to include a port type qualifier for the port based on the port being an external port.
8. The computer program product of claim 1, wherein the port descriptor of the selected port descriptor version is further configured to include a port type qualifier for the port based on the port being an external port.
9. The computer program product of claim 1, wherein the taking action comprises providing a report detailing whether a problem associated with the port is being detected.
9. The computer program product of claim 1, wherein the taking action comprises providing a report detailing whether a problem associated with the port is being detected.
10. The computer program product of claim 1, wherein the taking action comprises performing a hardware change related to the port based on detecting a problem associated with the port.
10. The computer program product of claim 1, wherein the taking action comprises performing a hardware change related to the port based on detecting a problem associated with the port.


Both the current claim 1 and claim 1 of the ‘949 patent disclose a computer program product for facilitating communication within a computing environment, the computer program product comprising: one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media to perform a method comprising: obtaining a port descriptor of a selected port descriptor version, the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection, and the port descriptor of the selected port descriptor version including information relating to a port of the computing environment; determining, using the port descriptor, one or more operational attributes of the port; and taking an action based on the one or more operational attributes of the port.
Claim 1 of the ‘949 patent further discloses the port descriptor being configured to include technology information indicating whether the port is part of a multiple lane connector packaging. The current claim 1 does not disclose this limitation.
Based on this, claim 1 of the ‘949 patent appears to anticipate the current claim 1.
Both the current claim 2 and claim 2 of the ‘949 patent disclose wherein the port descriptor of the selected port descriptor version includes technology information based on the port being of a selected technology class.
Both the current claim 3 and claim 3 of the ‘949 patent disclose wherein the selected technology class is laser fibre optic technology.
Both the current claim 6 and claim 6 of the ‘949 patent disclose wherein the port descriptor of the selected port descriptor version is configured to include a port speed specifying a speed at which port technology of the port is capable of operating.
Both the current claim 7 and claim 7 of the ‘949 patent disclose wherein the port descriptor of the selected port descriptor version is further configured to include at least one of a port speed units indicator and a port speed scaling factor.
Both the current claim 8 and claim 8 of the ‘949 patent disclose wherein the port descriptor of the selected port descriptor version is configured to include a port type qualifier for the port based on the port being an external port.
Both the current claim 9 and claim 9 of the ‘949 patent disclose wherein the taking action comprises providing a report detailing whether a problem associated with the port is being detected.
Both the current claim 10 and claim 10 of the ‘949 patent disclose wherein the taking action comprises performing a hardware change related to the port based on detecting a problem associated with the port.
Based on this, the current claims 2-3 and 6-10 appear to be anticipated by the respective claims 2-3 and 6-10 of the ‘949 patent.

Claims 11-12 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12 and 14-15 of the ‘949 patent. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 11-12, 14-15 of current application
Claims 11-12, 14-15 of ‘949 patent
11. A computer system for facilitating communication within a computing environment, the computer system comprising: a memory; and a processor coupled to the memory,
11. A computer system for facilitating communication within a computing environment, the computer system comprising: a memory; and a processor coupled to the memory,
wherein the processor is configured to perform: obtaining a port descriptor of a selected port descriptor version, the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection, and
obtaining a port descriptor of a selected port descriptor version, the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection,
the port descriptor of the selected port descriptor version including information relating to a port of the computing environment;
the port descriptor of the selected port descriptor version including information relating to a port of the computing environment and being configured to include technology information indicating whether the port is part of a multiple lane connector packaging;
determining, using the port descriptor, one or more operational attributes of the port; and
determining, using the port descriptor, one or more operational attributes of the port; and
taking an action based on the one or more operational attributes of the port.
taking an action based on the one or more operational attributes of the port.
12. The computer system of claim 11, wherein the port descriptor of the selected port descriptor version includes technology information based on the port being of a selected technology class.
12. The computer system of claim 11, wherein the port descriptor of the selected port descriptor version includes the technology information based on the port being of a selected technology class.
14. The computer system of claim 11, wherein the port descriptor of the selected port descriptor version is configured to include a port speed specifying a speed at which port technology of the port is capable of operating.
14. The computer system of claim 11, wherein the port descriptor of the selected port descriptor version is further configured to include a port speed specifying a speed at which port technology of the port is capable of operating.
15. The computer system of claim 11, wherein the port descriptor of the selected port descriptor version is configured to include a port type qualifier for the port based on the port being an external port.
15. The computer system of claim 11, wherein the port descriptor of the selected port descriptor version is further configured to include a port type qualifier for the port based on the port being an external port.


Both the current claim 11 and claim 11 of the ‘949 patent disclose a computer system for facilitating communication within a computing environment, the computer system comprising: a memory; and a processor coupled to the memory, wherein the processor is configured to perform: obtaining a port descriptor of a selected port descriptor version, the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection, and the port descriptor of the selected port descriptor version including information relating to a port of the computing environment; determining, using the port descriptor, one or more operational attributes of the port; and taking an action based on the one or more operational attributes of the port.
Claim 11 of the ‘949 patent further discloses the port descriptor being configured to include technology information indicating whether the port is part of a multiple lane connector packaging. The current claim 11 does not disclose this limitation.
Based on this, claim 11 of the ‘949 patent appears to anticipate the current claim 11.
Both the current claim 12 and claim 12 of the ‘949 patent disclose wherein the port descriptor of the selected port descriptor version includes technology information based on the port being of a selected technology class.
Both the current claim 14 and claim 14 of the ‘949 patent disclose wherein the port descriptor of the selected port descriptor version is configured to include a port speed specifying a speed at which port technology of the port is capable of operating.
Both the current claim 15 and claim 15 of the ‘949 patent disclose wherein the port descriptor of the selected port descriptor version is configured to include a port type qualifier for the port based on the port being an external port.
Based on this, the current claims 12 and 14-15 appear to be anticipated by the respective claims 12 and 14-15 of the ‘949 patent.

Claims 16-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 and 19-20 of the ‘949 patent. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 16-17, 19-20 of current application
Claims 16-17, 19-20 of ‘949 patent
16. A computer-implemented method of facilitating communication within a computing environment, the computer-implemented method comprising: obtaining, by a processor of the computing environment, a port descriptor of a selected port descriptor version, the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection, and
16. A computer-implemented method of facilitating communication within a computing environment, the computer-implemented method comprising: obtaining, by a processor of the computing environment, a port descriptor of a selected port descriptor version, the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection,
the port descriptor of the selected port descriptor version including information relating to a port of the computing environment;
the port descriptor of the selected port descriptor version including information relating to a port of the computing environment and being configured to include technology information indicating whether the port is part of a multiple lane connector packaging;
determining, using the port descriptor, one or more operational attributes of the port; and
determining, by the processor using the port descriptor, one or more operational attributes of the port; and
taking an action based on the one or more operational attributes of the port.
taking an action, by the processor, based on the one or more operational attributes of the port.
17. The computer-implemented method of claim 16, wherein the port descriptor of the selected port descriptor version includes technology information based on the port being of a selected technology class.
17. The computer-implemented method of claim 16, wherein the port descriptor of the selected port descriptor version includes the technology information based on the port being of a selected technology class.
19. The computer-implemented method of claim 16, wherein the port descriptor of the selected port descriptor version is configured to include a port speed specifying a speed at which port technology of the port is capable of operating.
19. The computer-implemented method of claim 16, wherein the port descriptor of the selected port descriptor version is further configured to include a port speed specifying a speed at which port technology of the port is capable of operating.
20. The computer-implemented method of claim 16, wherein the port descriptor of the selected port descriptor version is configured to include a port type qualifier for the port based on the port being an external port.
20. The computer-implemented method of claim 16, wherein the port descriptor of the selected port descriptor version is further configured to include a port type qualifier for the port based on the port being an external port.


Both the current claim 16 and claim 16 of the ‘949 patent disclose a computer-implemented method of facilitating communication within a computing environment, the computer-implemented method comprising: obtaining, by a processor of the computing environment, a port descriptor of a selected port descriptor version, the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection, and the port descriptor of the selected port descriptor version including information relating to a port of the computing environment; determining using the port descriptor one or more operational attributes of the port; and taking an action based on the one or more operational attributes of the port.
Claim 16 of the ‘949 patent further discloses the port descriptor being configured to include technology information indicating whether the port is part of a multiple lane connector packaging. The current claim 16 does not disclose this limitation.
Based on this, claim 16 of the ‘949 patent appears to anticipate the current claim 16.
Both the current claim 17 and claim 17 of the ‘949 patent disclose wherein the port descriptor of the selected port descriptor version includes technology information based on the port being of a selected technology class.
Both the current claim 19 and claim 19 of the ‘949 patent disclose wherein the port descriptor of the selected port descriptor version is configured to include a port speed specifying a speed at which port technology of the port is capable of operating.
Both the current claim 20 and claim 20 of the ‘949 patent disclose wherein the port descriptor of the selected port descriptor version is configured to include a port type qualifier for the port based on the port being an external port.
Based on this, the current claims 12 and 14-15 appear to be anticipated by the respective claims 12 and 14-15 of the ‘949 patent.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,169,946 in view of Gallagher et al. (US 2003/0002492), hereafter referred to as Gallagher’492.

Claim 1, current invention
Claim 1, ‘946 patent in view of Gallagher’492
1. A computer program product for facilitating communication within a computing environment, the computer program product comprising: one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media to perform a method comprising: obtaining a port descriptor of a selected port descriptor version,
(‘946) 1. A computer program product for facilitating communication within a computing environment, the computer program product comprising: at least one computer readable storage medium readable by at least one processing circuit and storing instructions for performing a method comprising: selecting a port descriptor version of a port descriptor to be obtained;
the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection, and
(‘946) providing an indication of the port descriptor version in a command to be preceded before another command used to obtain the port descriptor, the other command using the port descriptor version to obtain the port descriptor; and
the port descriptor of the selected port descriptor version including information relating to a port of the computing environment; determining, using the port descriptor, one or more operational attributes of the port; and taking an action based on the one or more operational attributes of the port.
(‘946) obtaining the port descriptor, wherein the port descriptor includes information relating to a port to be used in communication within the computing environment.
(‘492) “The ESCD switch keeps track of the devices connected to each port, as well as a set of connection attributes defining which ports can or cannot be connected to other ports.” (paragraph 46, lines 13-16)


Both the current claim 1 and claim 1 of the ‘946 patent disclose a computer program product for facilitating communication within a computing environment, the computer program product comprising: one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media to perform a method comprising: obtaining a port descriptor of a selected port descriptor version, the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection, and the port descriptor of the selected port descriptor version including information relating to a port of the computing environment.
Claim 1 of the ‘946 patent does not appear to disclose determining using the port descriptor one or more operational attributes of the part; and taking an action based on the one or more operational attributes of the port.
However, Gallagher’492 discloses that “The ESCD switch keeps track of the devices connected to each port, as well as a set of connection attributes defining which ports can or cannot be connected to other ports.” (paragraph 46, lines 13-16).
The motivation for combining this teaching with the disclosure of claim 1 of the ‘946 patent would have been for enabling a switch to provide to a requesting device sufficient information for the requesting device to determine the specific ports for which the requesting device should update its local port configuration data (paragraph 8, lines 3-6).
Therefore, the current claim 1 stands rejected under obviousness-type double patenting based on claim 1 of the ‘946 patent in view of Gallagher’492.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of the ‘946 patent in view of Gallagher’492.

Claim 11, current application
Claim 11, ‘946 patent in view of Gallagher’492
11. A computer system for facilitating communication within a computing environment, the computer system comprising: a memory; and a processor coupled to the memory, wherein the processor is configured to perform: obtaining a port descriptor of a selected port descriptor version,
(‘946) 11. A computer system for facilitating communication within a computing environment, the computer system comprising: a memory; and a processor coupled to the memory, wherein the processor is configured to perform: selecting a port descriptor version of a port descriptor to be obtained;
the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection, and
(‘946) providing an indication of the port descriptor version in a command to be preceded before another command used to obtain the port descriptor, the other command using the port descriptor version to obtain the port descriptor; and
the port descriptor of the selected port descriptor version including information relating to a port of the computing environment; determining, using the port descriptor, one or more operational attributes of the port; and taking an action based on the one or more operational attributes of the port.
(‘946) obtaining the port descriptor, wherein the port descriptor includes information relating to a port to be used in communication within the computing environment.
(‘492) “The ESCD switch keeps track of the devices connected to each port, as well as a set of connection attributes defining which ports can or cannot be connected to other ports.” (paragraph 46, lines 13-16)


Both the current claim 11 and claim 11 of the ‘946 patent disclose a computer system for facilitating communication within a computing environment, the computer system comprising: a memory; and a processor coupled to the memory, wherein the processor is configured to perform: obtaining a port descriptor of a selected port descriptor version, the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection, and the port descriptor of the selected port descriptor version including information relating to a port of the computing environment.
Claim 11 of the ‘946 patent does not appear to disclose determining using the port descriptor one or more operational attributes of the part; and taking an action based on the one or more operational attributes of the port.
However, Gallagher’492 discloses that “The ESCD switch keeps track of the devices connected to each port, as well as a set of connection attributes defining which ports can or cannot be connected to other ports.” (paragraph 46, lines 13-16).
The motivation for combining this teaching with the disclosure of claim 11 of the ‘946 patent would have been for enabling a switch to provide to a requesting device sufficient information for the requesting device to determine the specific ports for which the requesting device should update its local port configuration data (paragraph 8, lines 3-6).
Therefore, the current claim 11 stands rejected under obviousness-type double patenting based on claim 11 of the ‘946 patent in view of Gallagher’492.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of the ‘946 patent in view of Gallagher’492.

Claim 16, current application
Claim 16, ‘946 patent in view of Gallagher’492
16. A computer-implemented method of facilitating communication within a computing environment, the computer-implemented method comprising: obtaining, by a processor of the computing environment, a port descriptor of a selected port descriptor version,
(‘946) 16. A computer-implemented method of facilitating communication within a computing environment, the computer-implemented method comprising: selecting, by a processor of the computing environment, a port descriptor version of a port descriptor to be obtained;
the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection, and
(‘946) providing, by the processor, an indication of the port descriptor version in a command to be preceded before another command used to obtain the port descriptor, the other command using the port descriptor version to obtain the port descriptor; and
the port descriptor of the selected port descriptor version including information relating to a port of the computing environment; determining using the port descriptor one or more operational attributes of the port; and taking an action based on the one or more operational attributes of the port.
(‘946) obtaining, by the processor, the port descriptor, wherein the port descriptor includes information relating to a port to be used in communication within the computing environment.
(‘492) “The ESCD switch keeps track of the devices connected to each port, as well as a set of connection attributes defining which ports can or cannot be connected to other ports.” (paragraph 46, lines 13-16)


Both the current claim 16 and claim 16 of the ‘946 patent disclose a computer-implemented method of facilitating communication within a computing environment, the computer-implemented method comprising: obtaining, by a processor of the computing environment, a port descriptor of a selected port descriptor version, the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection, and the port descriptor of the selected port descriptor version including information relating to a port of the computing environment.
Claim 16 of the ‘946 patent does not appear to disclose determining using the port descriptor one or more operational attributes of the part; and taking an action based on the one or more operational attributes of the port.
However, Gallagher’492 discloses that “The ESCD switch keeps track of the devices connected to each port, as well as a set of connection attributes defining which ports can or cannot be connected to other ports.” (paragraph 46, lines 13-16).
The motivation for combining this teaching with the disclosure of claim 16 of the ‘946 patent would have been for enabling a switch to provide to a requesting device sufficient information for the requesting device to determine the specific ports for which the requesting device should update its local port configuration data (paragraph 8, lines 3-6).
Therefore, the current claim 16 stands rejected under obviousness-type double patenting based on claim 16 of the ‘946 patent in view of Gallagher’492.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/482,047 in view of Gallagher’492.

Claim 1, current invention
Claim 1, ‘047 application in view of Gallagher’492
1. A computer program product for facilitating communication within a computing environment, the computer program product comprising: one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media to perform a method comprising: obtaining a port descriptor of a selected port descriptor version,
(‘047) 1. A computer program product for facilitating communication within a computing environment, the computer program product comprising: at least one computer readable storage medium readable by at least one processing circuit and storing instructions for performing a method comprising: selecting a port descriptor version of a port descriptor to be obtained;
the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection, and
(‘047) providing an indication of the port descriptor version, the port descriptor version to be used by a command to obtain the port descriptor; and
the port descriptor of the selected port descriptor version including information relating to a port of the computing environment; determining, using the port descriptor, one or more operational attributes of the port; and taking an action based on the one or more operational attributes of the port.
(‘047) obtaining the port descriptor, wherein the port descriptor includes information relating to a port to be used in communication within the computing environment.
(‘492) “The ESCD switch keeps track of the devices connected to each port, as well as a set of connection attributes defining which ports can or cannot be connected to other ports.” (paragraph 46, lines 13-16)


Both the current claim 1 and claim 1 of the ‘047 application disclose a computer program product for facilitating communication within a computing environment, the computer program product comprising: one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media to perform a method comprising: obtaining a port descriptor of a selected port descriptor version, the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection, and the port descriptor of the selected port descriptor version including information relating to a port of the computing environment.
Claim 1 of the ‘047 application does not appear to disclose determining using the port descriptor one or more operational attributes of the part; and taking an action based on the one or more operational attributes of the port.
However, Gallagher’492 discloses that “The ESCD switch keeps track of the devices connected to each port, as well as a set of connection attributes defining which ports can or cannot be connected to other ports.” (paragraph 46, lines 13-16).
The motivation for combining this teaching with the disclosure of claim 1 of the ‘047 application would have been for enabling a switch to provide to a requesting device sufficient information for the requesting device to determine the specific ports for which the requesting device should update its local port configuration data (paragraph 8, lines 3-6).
Therefore, the current claim 1 stands rejected under obviousness-type double patenting based on claim 1 of the ‘047 application in view of Gallagher’492.
This is a provisional nonstatutory double patenting rejection.

Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of the copending ‘047 application in view of Gallagher’492.

Claim 11, current application
Claim 11, ‘047 application in view of Gallagher’492
11. A computer system for facilitating communication within a computing environment, the computer system comprising: a memory; and a processor coupled to the memory, wherein the processor is configured to perform: obtaining a port descriptor of a selected port descriptor version,
(‘047) 11. A computer system for facilitating communication within a computing environment, the computer system comprising: a memory; and a processor coupled to the memory, wherein the processor is configured to perform: selecting a port descriptor version of a port descriptor to be obtained;
the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection, and
(‘047) providing an indication of the port descriptor version, the port descriptor version to be used by a command to obtain the port descriptor; and
the port descriptor of the selected port descriptor version including information relating to a port of the computing environment; determining, using the port descriptor, one or more operational attributes of the port; and taking an action based on the one or more operational attributes of the port.
(‘047) obtaining the port descriptor, wherein the port descriptor includes information relating to a port to be used in communication within the computing environment.
(‘492) “The ESCD switch keeps track of the devices connected to each port, as well as a set of connection attributes defining which ports can or cannot be connected to other ports.” (paragraph 46, lines 13-16)


Both the current claim 11 and claim 11 of the ‘047 application disclose a computer system for facilitating communication within a computing environment, the computer system comprising: a memory; and a processor coupled to the memory, wherein the processor is configured to perform: obtaining a port descriptor of a selected port descriptor version, the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection, and the port descriptor of the selected port descriptor version including information relating to a port of the computing environment.
Claim 11 of the ‘946 patent does not appear to disclose determining using the port descriptor one or more operational attributes of the part; and taking an action based on the one or more operational attributes of the port.
However, Gallagher’492 discloses that “The ESCD switch keeps track of the devices connected to each port, as well as a set of connection attributes defining which ports can or cannot be connected to other ports.” (paragraph 46, lines 13-16).
The motivation for combining this teaching with the disclosure of claim 11 of the ‘047 application would have been for enabling a switch to provide to a requesting device sufficient information for the requesting device to determine the specific ports for which the requesting device should update its local port configuration data (paragraph 8, lines 3-6).
Therefore, the current claim 11 stands rejected under obviousness-type double patenting based on claim 11 of the ‘047 application in view of Gallagher’492.
This is a provisional nonstatutory double patenting rejection.

Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of the copending ‘047 application in view of Gallagher’492.

Claim 16, current application
Claim 16, ‘047 application in view of Gallagher’492
16. A computer-implemented method of facilitating communication within a computing environment, the computer-implemented method comprising: obtaining, by a processor of the computing environment, a port descriptor of a selected port descriptor version,
(‘047) 16. A computer-implemented method of facilitating communication within a computing environment, the computer-implemented method comprising: selecting a port descriptor version of a port descriptor to be obtained;
the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection, and
(‘047) providing an indication of the port descriptor version , the port descriptor version to be used by a command to obtain the port descriptor; and
the port descriptor of the selected port descriptor version including information relating to a port of the computing environment; determining using the port descriptor one or more operational attributes of the port; and taking an action based on the one or more operational attributes of the port.
(‘047) obtaining the port descriptor, wherein the port descriptor includes information relating to a port to be used in communication within the computing environment.
(‘492) “The ESCD switch keeps track of the devices connected to each port, as well as a set of connection attributes defining which ports can or cannot be connected to other ports.” (paragraph 46, lines 13-16)


Both the current claim 16 and claim 16 of the ‘047 application disclose a computer-implemented method of facilitating communication within a computing environment, the computer-implemented method comprising: obtaining, by a processor of the computing environment, a port descriptor of a selected port descriptor version, the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection, and the port descriptor of the selected port descriptor version including information relating to a port of the computing environment.
Claim 16 of the ‘047 application does not appear to disclose determining using the port descriptor one or more operational attributes of the part; and taking an action based on the one or more operational attributes of the port.
However, Gallagher’492 discloses that “The ESCD switch keeps track of the devices connected to each port, as well as a set of connection attributes defining which ports can or cannot be connected to other ports.” (paragraph 46, lines 13-16).
The motivation for combining this teaching with the disclosure of claim 16 of the ‘047 application would have been for enabling a switch to provide to a requesting device sufficient information for the requesting device to determine the specific ports for which the requesting device should update its local port configuration data (paragraph 8, lines 3-6).
Therefore, the current claim 16 stands rejected under obviousness-type double patenting based on claim 16 of the ‘047 application in view of Gallagher’492.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 1-20 appear to comprise allowable subject matter; however, they cannot be allowed at this time due to the indicated double patenting issues.
The following is a statement of reasons for the indication of allowable subject matter:

Referring to independent claim 1, the prior art of record does not anticipate, explicitly teach, or fairly suggest obtaining a port descriptor of a selected port descriptor version, the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection.
Further, it would not have been obvious to combine the above limitations with the remaining limitations of claim 1.

Note that independent claims 11 and 16 contain similar limitations to those of claim 1 as shown above; therefore, they are considered to contain allowable subject matter by the same reasoning accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuroda et al. (US 2015/0324305) discloses generating state machine sets based on system difference definitions, each version having its own system definition.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184